Citation Nr: 0617006	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  00-21 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than August 29, 
1997, for a grant of service connection for a cardiovascular 
disability.  

2.  Entitlement to an increased rating for residuals of a 
cerebellar hematoma with mild right upper extremity ataxia, 
currently rated as 10 percent disabling.  

3.  Entitlement to an initial rating in excess of 10 percent 
for mild gait ataxia of the right lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to February 
1972. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Little Rock, Arkansas (hereinafter RO).  

The case was remanded by the Board for additional processing 
and March 2002 and August 2004, and the case is now ready for 
appellate review of the issue of entitlement to an effective 
date earlier than August 29, 1997, for a grant of service 
connection for a cardiovascular disability  

In November 2001, the veteran was afforded a videoconference 
with respect to the issue adjudicated herein pursuant to the 
provisions of 38 U.S.C.A. § 7107(e) (West 2002).  During this 
hearing, the undersigned Board Member was located in 
Washington, D.C., and the veteran was located at the RO.  
 
The issues of entitlement to an increased rating for 
residuals of a cerebellar hematoma with mild right upper 
extremity ataxia and increased initial rating for mild gait 
ataxia of the right lower extremity require additional 
development, and will be addressed in the REMAND portion of 
the decision below.   


FINDINGS OF FACT

1.  Service connection for a cardiovascular disability was 
denied by an April 1972 rating decision to which the veteran 
was notified in that month; the veteran did not initiate an 
appeal of this decision within one year of the April 1972 
notice thereof.   

2.  The veteran submitted argument in an attempt to reopen 
his claim for service connection for a cardiovascular 
disability that was received on August 29, 1997.  

3.  Service connection for a cardiovascular disability, 
effective from August 29, 1997, was granted by an October 
1999 rating decision. 

4.  The record reveals no document which can be construed as 
a claim to reopen the claim for service connection for a 
cardiovascular disability dated or received prior to August 
29, 1997. 


CONCLUSIONS OF LAW

1.  The April 1972 rating decision is final.  38 U.S.C. 
§ 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972). 

2.  The criteria for an effective date earlier than August 
29, 1997, for the grant of service connection for a 
cardiovascular disability are not met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  VA must also notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA must also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated in August 2004.  The 
originating agency informed him of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was informed to 
submit all the evidence  pertinent to his claim adjudicated 
below, and that he was provided with the notice required by 
the VCAA.  Moreover, all available evidence pertaining to the 
veteran's claim adjudicated below has been obtained, and as 
the nature of the adjudication of claims for earlier 
effective dates as in the instant case is that is based on 
information of record at the time of the grant of service 
connection, no further evidentiary development pursuant to 
the VCAA is indicated.  As such, the Board is satisfied that 
VA has complied with its duty to assist the veteran in the 
development of the facts pertinent to the claim adjudicated 
herein. 

In light of the Board's denial of the appellant's claim 
below, no additional disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the appellant under the holding in Dingess v. Nicholson, 
19 Vet. App, 473 (2006).  For the above reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide the issue adjudicated below.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. 183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).
  


II.  Legal Criteria/Analysis


The effective date of an award of service connection on the 
basis of receipt of new and material evidence, other than 
missing service medical records, is the date of receipt of a 
new claim or the date entitlement arose, which ever is later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(q), (r) 
(2005).  

If a veteran files an application for service connection with 
VA and the claim is disallowed, he has the right to appeal 
that disallowance to the Board.  See 38 U.S.C.A. §§ 7104, 
7105 (West 2002).  If he does not initiate an appeal within 
one year, or if he initiates a timely appeal and the appeal 
is denied, the disallowance becomes final.  See 38 C.F.R. §§ 
20.302, 20.1100, 20.1103 (2006).  

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA.  See 38 
C.F.R. § 3.151(a) (2005).  However, any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2005). 

Under certain circumstances, the date of a VA treatment 
report or date of receipt of a private treatment report may 
be accepted as the date of receipt of a claim to reopen.  38 
C.F.R. § 3.157.  In Servello v. Derwinski, 3 Vet. App. 196 
(1992), the Court addressed the issue of entitlement to an 
earlier effective date, and emphasized that the applicable 
statutory and regulatory provisions, properly construed, 
require that the Board look to all communications in the file 
which may be interpreted as applications for claims, both 
formal and informal.    
 
With the above criteria in mind, the facts will be briefly 
summarized.  Service connection for a cardiovascular 
disability was denied by an April 1972 rating decision to 
which the veteran was notified in that month.  The veteran 
did not initiate an appeal of this decision within one year 
of the April 1972 notice thereof.  As such, the April 1972 
decision is final.  38 U.S.C. § 4005(c) (1970); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1972).  (The Board also 
found in an August 2004 decision that the April 1972 decision 
did not involve clear and unmistakable error.  As such, 
entitlement to the earlier effective date sought based on a 
claim for clear and unmistakable error cannot be assigned.) 

On August 29, 1997, the veteran received a communication from 
the veteran which, in pertinent part, requested the reopening 
of his claim for service connection for a heard disability.  
Thereafter, service connection for a cardiovascular 
disability (listed as hypertensive and atherosclerotic heart 
disease, coronary atherosclerosis and left ventricular 
hypertrophy) was granted by an October 1999 rating decision.

Applying the pertinent criteria to the facts summarized 
above, review of the record reveals no document which can be 
construed as a claim to reopen the claim for service 
connection for a cardiovascular disability dated or received 
prior to August 29, 1997.  While the Board has considered the 
contentions of the veteran, to include the sworn testimony 
before the undersigned, that he is entitled to an earlier 
effective date for the grant of service connection for a 
cardiovascular disability, the legal criteria set forth above 
are controlling.  As such, an earlier effective date than the 
date of receipt of the claim to reopen, August 29, 1997, 
cannot be assigned, as there is of record no document dated 
or received prior to that date which may be construed as a 
claim to reopen.  See 38 C.F.R. § 3.400(q), (r) (2005).  
Therefore, the claim must be denied.  

ORDER

Entitlement to an effective date earlier than August 29, 
1997, for a grant of service connection for a cardiovascular 
disability is denied.  

REMAND

By VA Form 9 dated in March 2006, the veteran perfected an 
appeal to the Board with respect to the issues of entitlement 
to increased ratings for residuals of a cerebellar hematoma 
with mild right upper extremity ataxia and mild gait ataxia 
of the right lower extremity.  In conjunction with this 
document, the veteran expressed a desire for a Board hearing 
at the RO, or "possibly" a video hearing, before a Veterans 
Law Judge.  From the above, the Board finds that the veteran 
submitted a proper request for a hearing addressing the 
increased rating claims on appeal within the parameters of 38 
C.F.R. § 20.702.  As such, this case is REMANDED to the RO 
via the Appeals Management Center (MAC) in Washington, DC, 
for the following action.  VA will provide notification to 
the veteran when further action is required on his part:

The RO should schedule the veteran for a 
hearing before a Veterans Law Judge at 
the RO, or a videoconference hearing if 
that is his choice, with respect to the 
increased rating claims, and notify the 
veteran of the date and time of the 
hearing.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


